Title: To James Madison from Vincent Gray, 16 July 1803
From: Gray, Vincent
To: Madison, James


					
						Sir,
						Havana 16th. July 1803.
					
					Dn. Luis Viguri the late Intendant General of this Island having sailed this Morning for Spain, I have thought proper to give you immediate information thereof, in order that you may inform our Minister at Madrid, of his Departure; as he the said Intendt. was the most inveterate enemy the United States and its citizens had in this quarter, and that as he has committed greater depredations on our Commerce during the War and since, than any Cruiser in these Seas, it will be necessary for our Minister and the Commissioners under the late Covention, to be guarded against him and particularly so, as he has been protected by the Prince of Peace and carries with him a sufficient Sum of money to cause him yet to be respected and protected at Court.
					Mr. Arce, the Cashier of the Royal Treasury hath been appointed Pro tem. in his stead, by order of His Catholic Majesty, but as the Brother of Mr. Arce is Inquisitor General of Spain and its Dominions, there is no doubt but what he will be confirmed in the appointment.
					Mr. Arce appears to be a Religious man but unfortunately is not a man of talents or information, therefore if not a good one (which would be as difficult to find in this country, as to find a Prophet in ours) may be led away by others, to act the part the old Intendant did.  I am, Sir, very respectfully your mo: Ob. Servt.
					
						Vincent Gray
					
					
						P.S.  This will go by Dn. Martin Madan, a Merchant of this place, who departs in afew days for the UStates, and will visit Washington immediately after his arrival, as he has some claims of along standing on our Government, to a large Amount.
						As he is a man of information, friendly disposed to ward our Government and open and canded, you may get much information from him relative to this Island its Government, Commerce &c: during his stay at Washington.  He carries letters from the Governor and Captain General to the Spanish Ambasador, to give him every assistance in getting his claim Liquidated.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
